Title: To Alexander Hamilton from Isaac Ledyard, 27 March 1792
From: Ledyard, Isaac
To: Hamilton, Alexander


NYork 27th. Mar: 1792
Dear sir
The Petition which you was so good as to shew a friendly concern for (to benifit by the final provision from which I was strangely precluded) is as you advised referred to the Secy of War. I fear this information may come too late for your benevolence to be exercised toward me as you designed.

Yesterday I was informed to my great disappointment & grief that an application of mine to Congress praying leave for the Offices of the Treasury Depart. to revise my account with the public in which there was an error acknowledged by the Comr. who settled it of several hundred pounds to my disadvantage, was rejected by the House of Representatives after having passed the Senate. This fatality happening to my least disputable Claim has nearly destroyed my hopes in the others, what remain rest intirely on your friendship.
Had only one of my Claims succeeded, its aid with careful nursing might have rendered my situation tolerable, without it I must abandon Society & former pursuits. I pray you my dear and honored friend to be assured that nothing but necessity could induce me to give you the trouble of this Letter, & that with a gentleman not less proud for being poor the necessity must be very great that induces to the acknowledgement. A Wife and Infants out of the question, for myself alone I could soon close the unvarying scene of my disappointments & mortifications, As it is I am—unhappy.
Pitty & forgive what your firmer mind sees wanting in my philosophy. I have left the happiness to be most respectfully and affectionately your Obedient & hunble Servt.
Isaac Ledyard
PS   The prospect of Mr. Jays success brightens very considerably so that now a fair hope may be entertained.
